UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§
ORLY TAITZ, §
Plaintiff, §
§
v. § Civil Acti0n 10-151 (RCL)
§
BARACK HUSSEIN OBAMA, § ‘ '
Defendant. §    E g
§ APR z 11 2019
QB-QFB u.:s‘@rsmczcovm

For the reasons set forth in the accompanying Memorandum Opinion,
it is hereby ORDERED that

The Defendant’s motion [18] to dismiss the first amended complaint it
GRANTED; and it is further ORDERED

That the plaintiffs motion for a preliminary injunction [8] is DENIED
as mo0t; and it is further ORDERED

That the defendant’s motion [13] for leave to file an opposition to
Christopher Strunk’s motion to intervene is GRANTED; and it is further
ORDERED

That Christopher Strunk’s motion [6] to intervene is DENIED; and it
is further ORDERED that

Plaintiff s motion [17] to consolidate this case with an action currently
pending in the United States District Court for the Northern District of
Florida is DENIED.

This case now stands DISMISSED.

THIS IS A FINAL APPEALABLE ORDER. See Federal Rule of
Appellate Procedure 4.

SO ORDERED this 14th day of April 2010.

@c,  

RoY@E o. LAMBERTH
Chief Judge
United States District Court